DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENTS TO THE CLAIMS:
Claim 6. The method of claim [[5]] 1, wherein the desired coating material having the water-swelling ratio of at least 110% is selected.  
Claim 7. The method of claim [[5]] 1, wherein the desired coating material having the water-swelling ratio of at least 150% is selected.  
 Claim 8. The method of claim [[5]] 1, wherein the desired coating material having the water-swelling ratio of at least 200% is selected.  
 
Claim 9. The method of claim [[5]] 1, wherein the desired coating material having the water-swelling ratio of at least 250% is selected.  
Claim 10. The method of claim [[5]] 1, wherein the desired coating material having the water-swelling ratio of at least 300% is selected.  



Allowable Subject Matter
	Claims 1-4 and 6-15 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 06/15/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, for example: selecting a lens coating material using an environmental scanning electron microscopy (ESEM), and analyzing a contact lens with coating via ESEM and determining a water-swelling ratio (WSR) that is a ratio of Lwet to Ldry times 100 on a cross section of the contact lens in fully hydrated state and is an average thickness of the coating layer of the contact lens in dry state as measured with ESEM, dry state obtained by air drying the sample at room temperature for >2 hour and then drying under vacuum (<0.01 Pa) overnight. 
	




 
	Claims 1-4 and 6-15 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, contact lens thickness using an ESEM at dry and fully hydrated conditions and how fast the coating layer will hydrate or dehydrate at different environments can be important for material selection and process improvement of different coatings. 
Further, water gradient technology can create novel coatings with water gradient and superior softness on different silicone hydrogel core materials. This fundamentally new approach of generating unique surface with superhydrophilicity and lasting lubricity on tailorable and high oxygen permeable core materials for a contact lens.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 26, 2022